Citation Nr: 0125615	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-03 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1970 until 
January 1972 and from December 1974 until June 1975.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.


FINDINGS OF FACT

1. The VA has fulfilled its duty to assist by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the veteran's claim.

2. An unappealed November 1982 rating decision denied service 
connection for a back disorder.

3. The evidence associated with the claims file subsequent to 
the November 1982 rating decision is not cumulative and 
redundant of evidence previously of record, and bears 
substantially upon the specific matter under consideration, 
such that it must be considered to decide fairly the merits 
of the claim for service connection for a back disorder.

4.  There is no probative medical evidence of record that any 
current back disorder is causally or etiologically related to 
an incident of active service.


CONCLUSIONS OF LAW

1.  The November 1982 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.200 (2000).

2.  Evidence received subsequent to the RO's November 1982 
denial is new and material, and the requirements to reopen 
the claim for service connection for a back disorder have 
been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159); 38 C.F.R. 
§  3.156 (2001).

3.  A back disorder was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102 and 
3.159); 38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim of entitlement 
for service connection for a back disorder, which the veteran 
claims was manifested during service.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 ("VCAA").  38 U.S.C.A. 
§§ 5102, 5103, 5103A (West Supp. 2001).  Implementing 
regulations for the VCAA were subsequently enacted, which are 
also effective November 9, 2000.  See 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  The VCAA and the accompanying regulations redefine 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Id.  While the VCAA does not serve as a 
basis to reopen a claim (unless new and material evidence is 
presented), the law does include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The Board finds that 
the RO has informed the veteran of the evidence needed to 
reopen his claim and to establish service connection, as set 
forth in the January 2000 rating decision, a February 2000 
Statement of the Case, and Supplemental Statements of the 
Case dated in May 2000, February 2001, and June 2001.  
Moreover, the Board notes that the RO informed the veteran of 
the new notice and development requirements under the VCAA in 
a February 2001 Supplemental Statement of the Case.  Under 
these circumstances, the Board concludes that the VA has met 
its statutory duty to assist, the Board will proceed with 
appellate review.

In the present case, throughout the history of the appeal, 
the veteran has maintained that he has had low back pain 
since an injury he sustained during service.  Generally, 
service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Further, if a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See 
38 C.F.R. § 3.303(b).

A review of the claims file reveals that a rating decision 
dated in November 1982 initially denied the claim for service 
connection for a back disorder.  Evidence present at the time 
of the rating decision included service medical records and a 
current VA examination.  Service medical records indicated 
that the veteran complained of low back pain with lifting 
upon induction in June 1969.  In March 1971, the veteran 
complained of laceration in the right upper sacroiliac area 
after he fell off a trailer; x-rays were negative.  The RO 
found no additional complaints or treatment following this 
initial treatment.  The RO also considered a September 1982 
VA examination which was negative for any diagnosis of a back 
condition except for a mild disc space narrowing of the L5-S1 
with spondylolisthesis of the L5-S1.

The basis of the RO's denial was that "the injury in service 
is shown to have been of an acute nature without evidence of 
a permanent disability."  The RO determined that the 
veteran's current low back condition was not incurred or 
aggravated by service.  The veteran was advised of this 
decision and of his appellate rights, but did not appeal.  As 
such, the November 1982 decision as to that issue became 
final.  See 38 U.S.C.A. § 7105(a)(c) (West 1991 & Supp. 
2001). 

In February 1999, the veteran attempted to reopen his claim 
of service connection for a back disorder.  The RO denied the 
veteran's claim to reopen in a January 2000 rating decision.  
Without reaching a formal decision to reopen the veteran's 
claim for service connection, in a May 2000 Supplemental 
Statement of the Case, the RO proceeded to reconsider the 
merits of the veteran's claim for service connection for the 
veteran's back disorder on the merits.  The Board notes that 
as the November 1982 rating decision was a final decision, 
the issue currently on appeal is more appropriately framed as 
whether new and material evidence has been presented to 
reopen a claim for service connection for the veteran's back 
disorder.  The Board is not precluded from reviewing the 
veteran's claim under a new and material evidence standard, 
despite the RO's action in the May 2000 Supplemental 
Statement of the Case, because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See 
38 U.S.C.A. §§ 5108, 7104(b); Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board notes that the definition 
of "new and material evidence," as set forth in 38 C.F.R. 
§  3.156(a), was recently amended.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §  
3.156(a)).  However, that new definition is only applicable 
for claims to reopen that were received on or after August 
29, 2001, and as such, is not applicable in the present case.   

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the claimant in developing the facts necessary 
for his or her claim has been satisfied.  

As noted earlier, evidence present at the time of the 
November 1982 rating decision included the veteran's service 
medical records and a September 1982 VA examination report.  
Since the time of the November 1982 rating decision, 
additional evidence has been associated with the claims file.  
This evidence includes statements from the veteran which 
essentially reiterate his contentions that were present in 
the record at the time of the initial decision in November 
1982.  Also associated with the file are medical records from 
Timothy J. Williams, D.C. dated from November 1988 through 
March 1999, including an etiology opinion prepared by Dr. 
Williams of the veteran's current back problems.  The veteran 
was also afforded a RO hearing in March 2000, and in April 
2000 he underwent a VA examination.  The VA examiner reviewed 
the entire claims file and provided an etiology opinion of 
the veteran's current back disorder.

In the present case, there is no dispute that the veteran 
currently has a back disorder. The veteran's current back 
disorder is documented by both a September 1982 VA 
examination, as well as by private medical records.  
Therefore, the question on appeal involves whether the 
veteran's current low back disorder is related to the 
veteran's service and the back complaints manifested therein.  
As such, significant evidence to reopen the claim would 
include medical evidence that offered an opinion that a 
current back disorder had a nexus or relationship to service.  
Since the November 1982 rating decision, the veteran's claim 
includes records from a private physician and from a VA 
examination regarding the etiology of the veteran's back 
disorder.  Significantly, the private medical opinion 
suggests that the veteran's current back condition is related 
to the veteran's in-service back injury.  The Board finds 
that the evidence received subsequent to November 1982 is 
neither cumulative nor redundant or evidence previously of 
record because the evidence of record at the time of the 
November 1982 rating decision did not include any evidence 
regarding etiology of the diagnosed back disorder.  
Therefore, the Board finds that the new evidence of record is 
material, and thus so significant that it must be considered 
in order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Consequently, the Board finds that the 
RO was correct in finding a basis to reopen the veteran's 
claim for service connection for a back disorder, and 
accordingly, the veteran's claim must be reopened.

Having reopened the claim for service connection for a back 
disorder, the Board must now consider whether the RO has 
fulfilled its duty to assist the veteran.  38 U.S.C.A. 
§ 5103A.  In the present case, the veteran's service medical 
records were obtained, and the veteran was provided a VA 
examination with a medical opinion regarding the etiology of 
his back symptomatology.  The Board notes that the RO 
attempted to assist the veteran locate other private medical 
records, and informed the veteran that it had received no 
response from the private physician.  The Board is unaware of 
any further evidence that can be obtained to assist the 
veteran.  Therefore, the Board finds that the requirements 
under the duty to assist have been satisfied, and that this 
case is ready for further appellate review on the merits.

The veteran claims entitlement to service connection for a 
back injury.  The veteran claims that he fell off of a 
trailer onto a trailer hitch, and cut his back severely.  The 
veteran claims that he did not seek treatment for many years 
after the fall because he was a drug addict, and during this 
time, his back pain was numbed by his drug use.  The veteran 
claims that his current back disorder is related to the fall 
that occurred while on active duty.

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated in the line 
of duty while in the active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b).  When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all other pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303 (a).  

In the present case, service entrance physical examination 
results dated June 1969 indicate a history of back pain.  The 
examiner noted that the veteran had low back pain from 
lifting, and that the veteran had a normal musculoskeletal 
system.  Service medical records indicate that in March 1971, 
the veteran sought treatment for pain in his lower back.  The 
veteran said that he hurt his back in a fall off of a 
trailer. The examiner found that the right sacroiliac area 
was tender and slightly swollen.  An x-ray of the sacroiliac 
area was negative.  The examiner diagnosed the veteran with a 
contusion to the right sacroiliac area.  Separation 
examination results from December 1971 indicate that the 
veteran had a normal spine.  Examinations performed in 
November 1974 and April 1974 were both negative for a back 
disorder.

Following service separation, in September 1982, VA x-rays of 
the back revealed mild disc space narrowing between L5 and 
S1, with minimal posterior spondylolisthesis of L5-S1.  In an 
October 1982 VA examination, the examiner's impression was of 
mild posterior spondylolisthesis at the level of L5-S1.  The 
examiner noted that although the veteran gave a history of a 
back injury, no back condition and no abnormal findings were 
found.

The claims file contains private medical records from Timothy 
J. Williams, D.C., reflecting treatment from November 1988 
until March 1999.  In November 1988, the veteran gave a 
history of low back pain for the prior two months.  In May 
1997, the veteran gave a history of low back pain, which he 
said began when he was bending over from a standing position 
one month prior.  The veteran indicated that he first noticed 
this condition six years ago.  In July 1998, the veteran 
reported that he had suffered acute low back pain after 
lifting a garage door.  These records indicate that Dr. 
Williams treated the veteran for low back pain during this 
time.  

A March 2000 letter from Dr. Williams indicates that he had 
treated the veteran since 1988.  Dr. Williams wrote that the 
veteran's primary complaint during this time was of low back 
pain, frequently accompanied by sciatic nerve irritation.  
Dr. Williams noted that this was dominant symptomatically on 
the right and involving the right sacroiliac region.  Dr. 
Williams reported that the veteran's x-rays revealed pelvic 
subluxation.  Dr. Williams noted that this is the foremost 
cause of this type of condition.  Dr. Williams opined that 
the veteran's ongoing problems are consistent with an injury 
to his sacroiliac area while serving in the military.  Dr. 
Williams noted that although he could not determine through 
physical examination the initial onset of the veteran's 
condition, it appeared to him that "there is a high degree 
of likelihood that [the veteran's low back disorder] is 
attributable to the incident in the military such as he 
describes it."

The veteran was afforded a RO hearing in March 2000.  The 
veteran testified that since his fall while on active 
service, he has had back pain.  The veteran believes that his 
current back pain is related to the fall he suffered while on 
duty.

At an April 2000 VA medical examination, the veteran 
complained of pain in his low back when he was in the 
military.  He also reported that he could not bend or touch 
his toes and sometimes had difficulty walking because of the 
back pain.  He reported that he injured his back when he 
suffered a fall during service.  The veteran also stated that 
he had felt back pain while pulling a car transmission, and 
had suffered a gunshot wound to the left thigh in 1980.  
 
A spine examination indicated that there was normal lumbar 
lordosis.  Muscle tone was good, without any spasm.  There 
was no atrophy of the paravertebral muscles.  Diagnostic 
studies of the spine, including x-rays, were normal without 
disc pathology.  The disc spaces were well-preserved, and the 
alignment was normal.  The examiner found no evidence of any 
congenital defect.  An EMG of the right lower extremity 
indicated evidence of a partial denervation of the medial 
gastroc and lateral hamstring.  The examiner stated that this 
suggested, but was not conclusive, of S1 radiculopathy on the 
right.  

Radiology reports noted no focal disc herniation, and no 
spinal stenosis.  The examiner's impression was of a possible 
focal disc herniation at L5-S1 level, slightly to the right 
of the midline.  A radiology report found a very slight 
curvature of the mid-lumbar spine to the right.  The examiner 
noted that the vertebral bodies, disc spaces, and the 
sacroiliac joints were normal.  The examiner found a negative 
lumbar spine.

The veteran was diagnosed with the subjective complaint of 
low back pain with manifested limited motion.  In preparation 
for the VA examination, the examiner reviewed the entire 
claims file.  Based on the examination and the claims file, 
the examiner opined that the veteran's current back condition 
was not related to his incident in service.  The examiner's 
bases were:  the length of time between 1971 and 2000, the 
absence of a residual injury mark on the buttock and lower 
back area, that the veteran subsequently insulted his back 
when he was lifting an automobile transmission, that the 
veteran suffered a gunshot wound sustaining fracture of the 
femur, and that the x-rays of the lumbar spine revealed a 
lack of significant changes.  The examiner believed that if 
the current symptoms were to be considered as a continuation 
of the process that started in 1971, then "it is expected 
that there would be enough radiographic changes."

The veteran was afforded a VA consultation and testing in May 
2000.  A nerve conduction report and an EMG needle study were 
prepared.  The examiner found normal motor and sensory 
conduction studies of the right lower extremity.  The EMG 
indicated evidence of partial denervation of the medial 
gastrocnemius and lateral hamstring with the remainder of the 
sampled muscles normal.  The consulting physician determined 
that the veteran's symptoms were suggestive of, but not 
conclusive of, S1 radiculopathy on the right. 

In a July 2000 letter from Dr. Williams, he indicated that he 
reviewed the service medical records regarding the veteran's 
back conditions, as well as the VA's reasons for denying the 
veteran's claim.  Dr. Williams opined that an incident such 
as the in-service fall would "quite likely result in an 
aggravation of a pre-existing back condition and in fact it 
is the most reasonable conclusion that can be reached 
considering the history of the case."  Dr. Williams rejected 
the VA examiner's finding that there had been no radiographic 
changes since 1971.  Dr. Williams argued that consistent x-
ray findings support the contention that the veteran's 
present condition is a continuation of problems begun years 
ago.  Dr. Williams noted that visible residual injury marks 
would not be expected in the type of injury the veteran 
suffered and after that period of time.

The Board has thoroughly reviewed all the evidence in this 
case, as summarized in part above.  However, for reasons 
explained below, the Board concludes that a preponderance of 
the evidence is against service connection for a back 
disorder.  "Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury."  Pond v. West, 12 Vet. App. 341, 346 (1999). 

In the present case, private and VA medical records establish 
that the veteran currently suffers from a chronic back 
disorder.  However, the records do not indicate that the 
veteran was diagnosed with a chronic back disorder while in 
service, or that any currently diagnosed back disorder had 
its onset during the veteran's active service.  Moreover, 
while the veteran was noted to have complaints of back pain 
upon entry into service, there is no indication in the record 
that any pre-existing complaints of back pain, or any back 
disorder associated with those complaints of back pain, were 
aggravated in service.  In fact, the veteran's service 
separation examination report indicates that the veteran's 
back was normal.  

The Board notes that the post-service medical evidence 
consists of medical opinions both for and against the claim 
of service connection.  On the one hand, Dr. Williams stated 
that the veteran's current back disorder could be linked to 
the veteran's active service, based on the incident described 
by the veteran.  However, Dr. Williams admitted that the time 
frame of the initial onset of the veteran's condition could 
not be determined through physical examination.  Moreover, 
there is no indication that Dr. Williams had reviewed the 
veteran's service medical records prior to making that 
statement.  Rather, he related the veteran's current back 
disorder to the in-service sacroiliac injury as the veteran 
described the incident.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (a transcription of lay history is not 
transformed into competent medical evidence).

Contrary to Dr. Williams, the VA examiner concluded that the 
veteran's current back condition was not related to the 
incident in service.  This opinion was based on a thorough 
examination of the veteran, as well as a review of the 
veteran's medical history.  The VA examiner listed several 
reasons for his conclusion, including the fact that following 
service the veteran had an intervening injury to his back, 
and the x-rays were negative for any significant changes in 
the back.  Furthermore, the VA examiner remarked on the 
length of time between the veteran's injury during service 
and his subsequent treatment after service.  The Board 
acknowledges the July 2000 statement from Dr. Williams, in 
which he responds to the VA examiner's findings, and 
indicates that he had reviewed the veteran's service records.  
Dr. Williams states that the fact that the veteran has had no 
significant x-ray changes since 1971 is support for the 
contentions that the veteran's current back condition is the 
same as that in service.  However, the Board notes that this 
statement conflicts with the diagnosis in the October 1982 VA 
examination that other than a mild disc space narrowing at 
L5-S1, there was no back condition found, and no abnormal 
findings.  

In short, the Board finds the VA examiner's April 2000 
opinion to have greater probative value than the opinions of 
Dr. Williams.  It is the Board's responsibility to assess the 
credibility and weight given to evidence.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993); citing Woods v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board).  In the present case, 
the VA examiner gave a thorough discussion of the veteran's 
back disorder after examining the veteran and taking a 
complete medical history.  Moreover, the VA examiner provided 
several reasons for reaching his unequivocal conclusion that 
the veteran's current back condition is not related to the 
incident in service.  Contrarily, Dr. Williams stated in 
March 2000 that he could not determine the "precise time 
frame" of the onset of the veteran's back disorder, but that 
it seemed likely that it was due to the veteran's in-service 
injury, as described by the veteran.  While Dr. Williams' 
subsequent statement, dated in July 2000, indicates that he 
had then reviewed the veteran's service records, he did not 
provide any reasons supporting a relationship between a 
current back disorder and the in-service incident.  Rather, 
he concluded that the in-service fall must have aggravated a 
pre-existing back injury.  However, he provided no supporting 
reasons for that conclusion.  

Therefore, considering the greater weight that the VA 
examiner's opinion affords, the Board believes that the 
preponderance of the evidence is against service connection 
for a back disorder, and the veteran's claim of entitlement 
to service connection for a back disorder is denied.  The 
Board has considered the statements made by the veteran.  
However, the Board notes that evidence of a medical diagnosis 
or medical nexus cannot be established by lay testimony.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
although the veteran argues that his current back disorder 
began in service, his contentions are not sufficient to 
establish this point, in the absence of probative medical 
evidence.

In short, for the reasons outlined above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
back disorder, and the appeal is denied.  As the evidence 
regarding this issue is not in relative equipoise, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

New and material evidence has been presented to reopen a 
claim for service connection for a back disorder, and to that 
extent the appeal is allowed.

Service connection for a back disorder is denied.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

